Dissenting Opinion by
Woodside, J.:
I cannot agree with the majority in this case.
The claimant, in the words of the majority, “desired to remain in service but the Company would not consent.” There was nothing in the collective bargaining agreement or elsewhere to prevent the claimant from continuing his employment except the refusal of his employer to continue to employ him. I do not understand how claimant’s retirement can be considered “voluntary in the legal sense”, or in any other sense. In my opinion when an employe is willing and able to continue his employment and his employer, in the exercise of discretion, refuses him the right to do so because of his age, the retirement is involuntary, and the employe is entitled to unemployment compensation. I would affirm the decision of the board.
Ervin, J., joins in this dissent.